Citation Nr: 0527703	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to the veteran's service-connected 
residuals of a right subtotal thyroidectomy and left thyroid 
lobectomy for bilateral hyperplasia, with deviation of the 
trachea and larynx.

2.  Entitlement to service connection for dysphagia, to 
include as secondary to the veteran's service-connected 
residuals of a right subtotal thyroidectomy and left thyroid 
lobectomy for bilateral hyperplasia, with deviation of the 
trachea and larynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 1955 
and from October 1955 to October 1961.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In February 2005 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In April 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  A September 2005 rating decision granted service 
connection for both headaches and dysphagia, secondary to 
service-connected subtotal right thyroidectomy and left 
thyroid lobectomy.

2.  There is no longer a controversy regarding the benefits 
sought as to the issues of entitlement to service connection 
for headaches and dysphagia, as service connection has been 
granted for these disabilities, and thus these appealed 
issues are resolved.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claims of entitlement to service connection 
for headaches or dysphagia.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

The veteran appealed the issues of entitlement to service 
connection for headaches and for dysphagia.  In February 
2005, the Board remanded the veteran's appeal to afford him a 
requested video conference hearing.  He subsequently 
testified at an April 2005 travel board hearing before the 
undersigned.  By a September 2005 rating decision, the VA 
granted service connection for both disabilities.  This grant 
of entitlement to service connection for headaches and 
dysphagia constituted a full grant of the benefits sought and 
also effectively rendered moot the appeal of these issues.  

In closing, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations 
set forth certain notice and assistance provisions. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  However, the Board finds that 
VCAA is not applicable in the instant case.



ORDER

The appeal of the veteran's claim for entitlement to service 
connection for headaches and dysphagia is dismissed.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


